EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of July 31, 2019 are hereby accepted as FORMAL.

The paragraph numbering in the specification fails to comply with 37 CFR 1.52(b)(6) in that each of the numbers is not “at least four numerals.”  This is corrected below by examiner’s amendment.

Seeber et al (‘273), cited herewith, is of general interest for identifying and tracking UAV’s using a plurality of sensors.

Just (‘860), cited herewith, is of general interest for scanning a region of airspace with two scanners to determine the location of a UAV.

Naboulsi (‘018), cited herewith, is of general interest for identifying a drone and for using a pattern database.

Kleinbeck (‘630), cited herewith, is of general interest for identifying UAV’s using a plurality of receivers.

Seeber et al (‘881), cited herewith, is of general interest for monitoring and tracking UAV’s in particular environment by monitoring.

Craig (‘222), cited herewith, is of general interest for identifying and tracking a target vehicle using passive sensing of stray signals emitted by the target.

Parker et al (‘907), cited herewith, is of general interest for detecting and locating UAV’s using a plurality of sensors.

Baxley et al (‘914), cited herewith, is of general interest for identifying radio signals associated with drones.

Smith (‘508), cited herewith, is of general interest for tracking and identifying UAV’s.

Whitmarsh et al (‘407), cited herewith, is of general interest for using a network of receivers to detect radio signals from a UAV to identify the UAV.

Borgstrom et al (‘438), cited herewith, is of general interest for scanning frequencies of radio signals of a drone to obtain a signature of the drone.

Radford et al (‘043), cited herewith, is of general interest for gaining information about a UAV from its sensors to classify the UAV, the information is gained from radar and video systems.

Chan et al (‘231), cited herewith, is of general interest for scanning radio frequencies for detecting drones.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On page 1 of the specification, delete paragraph numbering “[001]” and insert –[0001]—therefor.
On page 1 of the specification, delete paragraph numbering “[002]” and insert –[0002]—therefor.
On page 1 of the specification, delete paragraph numbering “[003]” and insert –[0003]—therefor.
On page 1 of the specification, delete paragraph numbering “[004]” and insert –[0004]—therefor.
On page 2 of the specification, delete paragraph numbering “[005]” and insert –[0005]—therefor.
On page 2 of the specification, delete paragraph numbering “[006]” and insert –[0006]—therefor.
On page 2 of the specification, delete paragraph numbering “[007]” and insert –[0007]—therefor.
On page 3 of the specification, delete paragraph numbering “[008]” and insert –[0008]—therefor.
On page 3 of the specification, delete paragraph numbering “[009]” and insert –[0009]—therefor.

On page 3 of the specification, delete paragraph numbering “[011]” and insert –[0011]—therefor.
On page 3 of the specification, delete paragraph numbering “[012]” and insert –[0012]—therefor.
On page 3 of the specification, delete paragraph numbering “[013]” and insert –[0013]—therefor.
On page 3 of the specification, delete paragraph numbering “[014]” and insert –[0014]—therefor.
On page 3 of the specification, delete paragraph numbering “[015]” and insert –[0015]—therefor.
On page 3 of the specification, delete paragraph numbering “[016]” and insert –[0016]—therefor.
On page 3 of the specification, delete paragraph numbering “[017]” and insert –[0017]—therefor.
On page 4 of the specification, delete paragraph numbering “[018]” and insert –[0018]—therefor.
On page 4 of the specification, delete paragraph numbering “[019]” and insert –[0019]—therefor.
On page 4 of the specification, delete paragraph numbering “[020]” and insert –[0020]—therefor.

On page 5 of the specification, delete paragraph numbering “[022]” and insert –[0022]—therefor.
On page 5 of the specification, delete paragraph numbering “[023]” and insert –[0023]—therefor.
On page 6 of the specification, delete paragraph numbering “[024]” and insert –[0024]—therefor.
On page 6 of the specification, delete paragraph numbering “[025]” and insert –[0025]—therefor.
On page 6 of the specification, delete paragraph numbering “[026]” and insert –[0026]—therefor.
On page 6 of the specification, delete paragraph numbering “[027]” and insert –[0027]—therefor.
On page 7 of the specification, delete paragraph numbering “[028]” and insert –[0028]—therefor.
On page 7 of the specification, delete paragraph numbering “[029]” and insert –[0029]—therefor.
On page 8 of the specification, delete paragraph numbering “[030]” and insert –[0030]—therefor.
On page 8 of the specification, delete paragraph numbering “[031]” and insert –[0031]—therefor.

On page 8 of the specification, delete paragraph numbering “[033]” and insert –[0033]—therefor.
On page 9 of the specification, delete paragraph numbering “[034]” and insert –[0034]—therefor.
On page 9 of the specification, delete paragraph numbering “[035]” and insert –[0035]—therefor.
On page 10 of the specification, delete paragraph numbering “[036]” and insert –[0036]—therefor.
On page 10 of the specification, delete paragraph numbering “[037]” and insert –[0037]—therefor.
On page 10 of the specification, delete paragraph numbering “[038]” and insert –[0038]—therefor.
On page 11 of the specification, delete paragraph numbering “[039]” and insert –[0039]—therefor.
On page 11 of the specification, delete paragraph numbering “[040]” and insert –[0040]—therefor.
On page 11 of the specification, delete paragraph numbering “[041]” and insert –[0041]—therefor.
On page 12 of the specification, delete paragraph numbering “[042]” and insert –[0042]—therefor.

On page 12 of the specification, delete paragraph numbering “[044]” and insert –[0044]—therefor.
On page 13 of the specification, delete paragraph numbering “[045]” and insert –[0045]—therefor.
On page 13 of the specification, delete paragraph numbering “[046]” and insert –[0046]—therefor.
On page 13 of the specification, delete paragraph numbering “[047]” and insert –[0047]—therefor.
On page 14 of the specification, delete paragraph numbering “[048]” and insert –[0048]—therefor.
On page 14 of the specification, delete paragraph numbering “[049]” and insert –[0049]—therefor.
On page 14 of the specification, delete paragraph numbering “[050]” and insert –[0050]—therefor.
On page 15 of the specification, delete paragraph numbering “[051]” and insert –[0051]—therefor.
On page 15 of the specification, delete paragraph numbering “[052]” and insert –[0052]—therefor.
On page 16 of the specification, delete paragraph numbering “[053]” and insert –[0053]—therefor.

On page 16 of the specification, delete paragraph numbering “[055]” and insert –[0055]—therefor.
On page 16 of the specification, delete paragraph numbering “[056]” and insert –[0056]—therefor.
On page 17 of the specification, delete paragraph numbering “[057]” and insert –[0057]—therefor.
On page 17 of the specification, delete paragraph numbering “[058]” and insert –[0058]—therefor.
On page 17 of the specification, delete paragraph numbering “[059]” and insert –[0059]—therefor.
On page 17 of the specification, delete paragraph numbering “[060]” and insert –[0060]—therefor.
On page 18 of the specification, delete paragraph numbering “[061]” and insert –[0061]—therefor.
On page 18 of the specification, delete paragraph numbering “[062]” and insert –[0062]—therefor.
On page 19 of the specification, delete paragraph numbering “[063]” and insert –[0063]—therefor.
On page 19 of the specification, delete paragraph numbering “[064]” and insert –[0064]—therefor.

On page 20 of the specification, delete paragraph numbering “[066]” and insert –[0066]—therefor.
On page 20 of the specification, delete paragraph numbering “[067]” and insert –[0067]—therefor.
On page 20 of the specification, delete paragraph numbering “[068]” and insert –[0068]—therefor.
On page 20 of the specification, delete paragraph numbering “[069]” and insert –[0069]—therefor.
On page 21 of the specification, delete paragraph numbering “[070]” and insert –[0070]—therefor.
On page 21 of the specification, delete paragraph numbering “[071]” and insert –[0071]—therefor.
On page 21 of the specification, delete paragraph numbering “[072]” and insert –[0072]—therefor.
On page 22 of the specification, delete paragraph numbering “[073]” and insert –[0073]—therefor.
On page 22 of the specification, delete paragraph numbering “[074]” and insert –[0074]—therefor.
On page 22 of the specification, delete paragraph numbering “[075]” and insert –[0075]—therefor.

On page 23 of the specification, delete paragraph numbering “[077]” and insert –[0077]—therefor.
On page 23 of the specification, delete paragraph numbering “[078]” and insert –[0078]—therefor.
On page 23 of the specification, delete paragraph numbering “[079]” and insert –[0079]—therefor.
On page 24 of the specification, delete paragraph numbering “[080]” and insert –[0080]—therefor.
On page 24 of the specification, delete paragraph numbering “[081]” and insert –[0081]—therefor.
On page 24 of the specification, delete paragraph numbering “[082]” and insert –[0082]—therefor.
On page 25 of the specification, delete paragraph numbering “[083]” and insert –[0083]—therefor.
On page 25 of the specification, delete paragraph numbering “[084]” and insert –[0084]—therefor.
On page 25 of the specification, delete paragraph numbering “[085]” and insert –[0085]—therefor.
On page 26 of the specification, delete paragraph numbering “[086]” and insert –[0086]—therefor.

On page 26 of the specification, delete paragraph numbering “[088]” and insert –[0088]—therefor.
On page 26 of the specification, delete paragraph numbering “[089]” and insert –[0089]—therefor.
On page 27 of the specification, delete paragraph numbering “[090]” and insert –[0090]—therefor.
On page 27 of the specification, delete paragraph numbering “[091]” and insert –[0091]—therefor.
On page 27 of the specification, delete paragraph numbering “[092]” and insert –[0092]—therefor.
On page 28 of the specification, delete paragraph numbering “[093]” and insert –[0093]—therefor.
On page 28 of the specification, delete paragraph numbering “[094]” and insert –[0094]—therefor.
On page 28 of the specification, delete paragraph numbering “[095]” and insert –[0095]—therefor.
On page 29 of the specification, delete paragraph numbering “[096]” and insert –[0096]—therefor.
On page 29 of the specification, delete paragraph numbering “[097]” and insert –[0097]—therefor.

On page 30 of the specification, delete paragraph numbering “[099]” and insert –[0099]—therefor.
On page 30 of the specification, delete paragraph numbering “[100]” and insert –[0100]—therefor.
On page 30 of the specification, delete paragraph numbering “[101]” and insert –[0101]—therefor.

In that the examiner’s amendment above merely makes minor, editorial corrections to the specification that are necessary to prepare the application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A method comprising: scanning a radio frequency spectrum to detect one or more radio signals transmitted within a pre-defined area; determining a modulated radio signal of interest from the one or more radio signals, wherein the radio signal of interest is associated with a drone; capturing the radio signal of interest; demodulating the radio signal of interest to determine coded sensor data carried by the radio signal of interest, wherein the sensor data is determined by the drone; decoding the coded sensor data to determine a characteristic of the sensor data; and generating an alert based on the characteristic of the sensor data.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-7 depends ultimately from allowable, independent claim 1, each of dependent claims 2-7 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 8 is as follows:
“8. A method comprising: scanning a radio frequency spectrum to detect one or more radio signals transmitted within a pre-defined area; determining a modulated radio signal of interest from the one or more radio signals, wherein the radio signal of interest is associated with a drone; capturing the radio signal of interest; demodulating the radio signal of interest to determine coded video data carried by the radio signal of interest, wherein the video data is determined by the drone; decoding the coded video data; and determining a location associated with the drone based on the decoded video data.”  (Bold added).
As for independent claim 8, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 9-14 depends ultimately from allowable, independent claim 8, each of dependent claims 9-14 is allowable for, at least, the reasons for which independent claim 8 is allowable.
The text of independent claim 15 is as follows:
“15. A method comprising: causing a first scan of a radio frequency spectrum, by a scanning receiver, to detect one or more radio signals transmitted within a pre-defined area and a first reception range of the scanning receiver; determining a modulated first radio signal of interest from the one or more radio signals transmitted within the first reception range, the first radio signal of interest being transmitted by a drone; based on the first radio signal of interest, causing a second scan of the radio frequency spectrum, by the scanning receiver, to detect one or more radio signals transmitted within a second reception range of the scanning receiver; determining a modulated second radio signal of interest from the one or more radio signals transmitted within the second reception range, the second radio signal of interest being transmitted by a controller unit associated with the drone; demodulating the first and second radio signals of interest to determine first coded data carried by the first radio signal of interest and second coded data carried by the second radio signal of interest; decoding the first and second coded data; and generating an alert based on at least one of the first coded data and the second coded data.”  (Bold added).
With respect to independent claim 15, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 16-20 depends ultimately from allowable, independent claim 15, each of dependent claims 16-20 is allowable for, at least, the reasons for which independent claim 15 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648